NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            05-FEB-2021
                                            09:45 AM
                                            Dkt. 81 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
               SEAN D.K. PERRY, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CR. NO. 1CPC-XX-XXXXXXX)


                     ORDER DISMISSING APPEAL
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
          Upon consideration of the Response to Court's March 10,
2020 Order and Motion to Dismiss Appeal as Moot (Motion), filed
November 25, 2020, by Defendant-Appellant Sean D.K. Perry's
(Perry) counsel, Cynthia A. Kagiwada, the papers in support, the
record, and there being no opposition, it appears that Perry has
died during the pendency of his appeal and a motion for
substitution of proper party defendant-appellant pursuant to
Hawai#i Rules of Appellate Procedure Rule 43(a) was not filed.
           Therefore, IT IS HEREBY ORDERED that, pursuant to State
v. Makaila, 79 Hawai#i 40, 45, 897 P.2d 967, 972 (1995), Perry's
appeal is dismissed as moot, the underlying judgment of
conviction is vacated, and all related criminal proceedings are
dismissed.
           DATED: Honolulu, Hawai#i, February 5, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge